          Case 7:20-cv-05318-KMK Document 3 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT TASHBROOK,

                               Petitioner,
                                                               No. 20-CV-5318 (KMK)
                        v.
                                                      ORDER TO ANSWER, 28 U.S.C. § 2241
WARDEN JAMES PETRUCCI,

                               Respondent.

KENNETH M. KARAS, United States District Judge:

       The Court, having examined the Petition in this action, which Petitioner filed pursuant to

28 U.S.C. § 2241, hereby ORDERS that:

       The Clerk of Court shall electronically notify the Civil Division of the U.S. Attorney’s

Office for the Southern District of New York that this Order has been issued.

       Within two weeks of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleadings in response to the petition. Petitioner may file reply papers, if any, within two

weeks from the date Petitioner is served with Respondent’s answer.

SO ORDERED.

 Dated:    July 23, 2020
           White Plains, New York

                                                            KENNETH M. KARAS
                                                           United States District Judge
